Order entered January 15, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00034-CR
                                   No. 05-15-00035-CR

                          SUMMER RAE HARRIS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
                   Trial Court Cause Nos. F14-60100-M, F13-25326-M

                                        ORDER
      Appellant’s January 12, 2015 unopposed motion to extend the time to file appellant’s

notices of appeal is GRANTED.

       Appellant’s notices of appeal are DEEMED timely filed on the date of this order.

                                                   /s/   LANA MYERS
                                                         JUSTICE